Citation Nr: 1648061	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-41 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic rhinitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.

4.  Entitlement to service connection for chronic rhinitis.

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for arthritis of the right hand.

7.  Entitlement to service connection for arthritis of the left hand.

8.  Entitlement to service connection for arthritis of the right hip.

9.  Entitlement to service connection for arthritis of the left hip.

10.  Entitlement to service connection for a toe disability manifested by numbness.

11.  Entitlement to service connection for a disability manifested by memory loss.

12.  Entitlement to an initial compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to October 1962.

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In April 2014, the Board remanded the Veteran's bilateral hearing loss disability claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, a toe disability, a disability manifested by memory loss, and arthritis of the right and left hands and right and left hips as well as entitlement to an increased disability rating for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia and PTSD; and in an unappealed September 2005 decision, the Board continued the denial of the service connection claim but limited the disorders to PTSD and schizophrenia.  

2.  The evidence received since the September 2005 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed March 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for chronic rhinitis. 

4.  The evidence received since the March 2008 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for chronic rhinitis.

5.  The Veteran does not have a current asbestosis disability, nor has he at any time during the claim and appeal period.


CONCLUSIONS OF LAW

1.  The September 2005 Board decision continuing the previous denial of service connection for an acquired psychiatric disorder (specifically PTSD and schizophrenia) is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).
 
2.  Since the September 2005 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The March 2008 rating decision denying service connection for chronic rhinitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  Since the March 2008 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for chronic rhinitis; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Asbestosis was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131; 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, chronic rhinitis, and asbestosis.  Implicit in his acquired psychiatric disorder and chronic rhinitis claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In letters mailed to the Veteran in July 2012 and March 2013, prior to the initial adjudication of his claims, VA satisfied this duty.  

As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claims for entitlement to service connection for an acquired psychiatric disorder and chronic rhinitis.  The claims will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's acquired psychiatric disorder and chronic rhinitis claims on the merits is addressed in the remand section below. 

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, and post-service VA and private treatment records.  Additionally, the Veteran was afforded a VA examination for his claimed asbestosis in August 2012.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for an acquired psychiatric disorder, chronic rhinitis, and asbestosis.

Service connection for an acquired psychiatric disorder

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In an unappealed September 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on the basis of no evidence of a relationship between a current psychiatric disorder and service.  The Veteran did not submit a notice of disagreement with the rating decision and no new and material evidence was associated with the claims folder within one year of the rating decision.  The decision therefore became final.  

The evidence associated with the claims folder at the time of the September 1997 rating decision consisted of the Veteran's service treatment records and postservice treatment records.  The Veteran's service treatment records document treatment for a nervous condition in June 1961.  At that time, the Veteran reported being under much internal tension and experiencing "fits."  He was assessed with epileptic fits.  The remainder of his service treatment records were absent complaints of or treatment for a psychiatric disorder.  A postservice mental examination dated May 1967 by G.M., M.D. indicated that there was insufficient evidence to justify the diagnosis of a mental condition other than insomnia.  February 1986 and June 1990 mental health examinations documented a diagnosis of schizophrenia.  An August 1987 evaluation by E.S., M.D. noted a diagnosis of adjustment disorder.    

In December 1999, the Veteran filed a claim to reopen his previously denied claim.  The claim of service connection for an acquired psychiatric disorder to include schizophrenia and PTSD was denied in a May 2000 RO decision on the basis that no new and material evidence was submitted to reopen the previously denied claim.  The Veteran appealed the RO denial to the Board, and in a September 2005 decision, the Board continued the previous denial of the service connection claim.  The Veteran did not appeal this decision, and it too became final.  

The additional evidence of record at the time of the September 2005 Board decision consisted of postservice treatment records, a VA examination report dated March 2001, and the Veteran's statements to include testimony during a May 2004 Board hearing.  In a November 1999 report, J.H., Ph.D. diagnosed the Veteran with schizophrenia and opined that the Veteran's symptoms "may have indeed become manifest initially while in the Navy."  He further noted that functioning while at sea seemed to have been inconsistent, with at least one instance of serious difficulty fulfilling his duty.  However, the fact that the Veteran did not seek additional care or evaluation could make it difficult for him to establish service connection.  During a VA examination in March 2001, the VA examiner declined to diagnose the Veteran with an acquired psychiatric disorder and further opined that if a psychiatric problem existed, it would be highly questionable that this would be related to service as the Veteran appeared to have satisfactory performance in the Navy since he did not seek or receive treatment for psychiatric problems while in the Navy and appeared to progress normally through the ranks.  The Board also notes that during a May 2004 Board hearing, the Veteran testified that he was under stress during service and had hallucinations while serving aboard the USS Forster.  He also testified that during service aboard the USS John A. Bole around September 1962, a young shipmate stuck his head in a turret and was killed.  

The Veteran's current claim to reopen his previously denied claim was denied in the May 2013 rating decision on the basis that there was no evidence of a link between any diagnosed psychiatric disorder and service.  He thereafter completed his appeal with the filing of a VA Form 9 in December 2013.  

The evidence that has been added to the record since the September 2005 Board decision, which is the last final decision, includes, in relevant part, the Veteran's recent statements indicating that his current acquired psychiatric disorder is due to  a typhoon occurring while he was aboard the USS Forster in December 1960.  See a statement from the Veteran dated July 2012; see also a May 2013 VA examination report.  Without addressing the merits of this evidence, the Board finds that the Veteran's recent statements address the issue of whether he had an in-service incident that caused his current acquired psychiatric disorder.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.

Service connection for chronic rhinitis

The law and regulations pertaining generally to service connection and new and material evidence claims have been set forth above and will not be repeated here.

The RO denied service connection for a chronic rhinitis in a January 1987 rating decision because the evidence did not show that the Veteran's chronic rhinitis was incurred in or aggravated by service.  The Veteran was notified of the January 1987 rating decision as well as his appellate rights via a letter from the RO dated February 1987.  The Veteran did not appeal the January 1987 rating decision, and the decision therefore became final.  

At the time of the prior final rating decision in January 1987, the record included the Veteran's service treatment records as well as postservice treatment records and a VA examination report dated May 1967.  The Veteran's service treatment records were absent complaint of or treatment for rhinitis.  A postservice treatment record from G.D., D.O. dated August 1979  documents the Veteran's complaints of nasal congestion, dryness of the nose, loss of sense of smell, and fatigue which reportedly began 20 years ago.  At that time, the Veteran was diagnosed with upper respiratory tract allergy to inhalants and food intolerance.  A treatment record from the General Hospital of Everett dated December 1982 notes the Veteran's treatment for respiratory problems and specifically notes an assessment of possible chronic rhinitis.  A private treatment record from R.C., M.D. dated December 1983 documents the Veteran's report of a history of allergic rhinitis.  A SSA record dated March 1986 provides a diagnosis of allergic rhinitis.  

A March 2008 rating decision continued to deny the Veteran's claim for service connection for chronic rhinitis on the basis that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran was notified of the March 2008 rating decision via a letter from the RO dated March 2008 and did not appeal the rating decision.  The decision therefore became final.

At the time of the prior final rating decision in March 2008, the evidence added to the record since the January 1987 rating decision included postservice treatment records which continued to document the Veteran's treatment for rhinitis. 

As the March 2008 rating decision is final, new and material evidence is therefore required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has chronic rhinitis that is related to his service.  

In reviewing the evidence added to the claims folder since the March 2008 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the Veteran has stated that a typhoon occurred during his service aboard the USS Forster in December 1960 that resulted in his current rhinitis.  Also, he has stated that inhaling fumes during his service as a deck hand aboard the Naval vessels he served on including the USS Forster, USS Finch, and USS John A. Bole have resulted in the current rhinitis.  See, e.g., a VA examination report dated May 2013.  Crucially, the evidence now indicates and in-service injury that has resulted in the Veteran's current rhinitis.  As indicated above, the Veteran's previous claim was denied because there was no evidence of an in-service disease or injury resulting in current rhinitis.  The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for chronic rhinitis is reopened.  


Service connection for asbestosis

The Veteran contends that he has asbestosis that is related to his service, to include his duties as a deck hand and working in a shipyard which involved exposure to asbestos.  

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

In cases where it is claimed that asbestos exposure during service caused a current disability, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432   (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997). 

According to these administrative protocols, VA must address two questions.  First, whether a veteran's service records demonstrate asbestos exposure during active duty.  If so, the second question is whether the evidence establishes a relationship between that exposure and the claimed disease.  VA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, Subpart ii, Chapter 2 (August 7, 2015) (M-21-1).  The Board notes that these administrative protocols do not constitute a presumption of asbestos exposure; rather, they are a guideline for adjudication.  See VAOPGCPREC 04-2000 (April 13, 2000). 

With regard to the initial question, regarding asbestos exposure during service, the M21-1 defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Common materials that may contain asbestos include steam pipes for heating units and boilers; ceiling tiles; roofing shingles; wallboard; fire-proofing materials; and thermal insulation.  Due to concerns about the safety of asbestos, the use of materials containing asbestos has declined in the United States since the 1970s.  M21-1, IV.ii.2.C.2.a.

Some of the major occupations involving asbestos exposure include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1, IV.ii.2.C.2.d.

If it is determined that a Veteran was exposed to asbestos during service, the consequent question becomes whether there is a relationship between that exposure and the claimed disease.  According to the M21-1, inhalation of asbestos fibers can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate. M21-1, IV.ii.2.C.2.b.  Specific effects of exposure to asbestos include lung cancer that originates in the lung parenchyma rather than the bronchi, and eventually develops in about 50 percent of persons with asbestosis; gastrointestinal cancer that develops in 10 percent of persons with asbestosis; urogenital cancer that develops in 10 percent of persons with asbestosis; and mesothelioma that develops in 17 percent of persons with asbestosis.  M21-1, IV.ii.2.C.2.c.  Disease-causing exposure to asbestos may be brief, and/or indirect.  Id.  Current smokers who have been exposed to asbestos exposure face an increased risk of developing bronchial cancer. Mesotheliomas are not associated with cigarette smoking.  Id.  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.   M21-1, IV.ii.2.C.2.f.

With respect to element (1), current disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with asbestosis.

The Board notes that the Veteran was afforded a VA examination for his claimed asbestosis in August 2012.  The VA examiner noted the Veteran's report of exposure to asbestos while performing his duties as a deck hand as well as postservice chest X-rays, one of which dated February 2012 which revealed some subtle pleural-based changes that were indeterminate, but very likely due to previous asbestos exposure with no calcified pause.  However, the concluding remarks from the February 2012 chest X-ray report revealed normal chest findings.  The remainder of the VA examiner's review of postservice medical records were absent findings of asbestosis.  

After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with asbestosis.  The examiner's rationale for her finding was based on her review of medical literature pertaining to asbestosis and what constitutes a diagnosis of such.  She specifically noted the literature's findings that a diagnosis of asbestosis is based on 3 key findings: (1) exposure to asbestos with a proper latency period from the onset of exposure to the time of presentation, and/or presence of markers of exposure, such as pleural plaques; (2) definite evidence of interstitial fibrosis, reduced lung volumes and/or DLCO, interstitial lung disease, or histological evidence of interstitial fibrosis; and (3) absence of other causes of diffuse parenchymal lung disease.  The examiner also reported that the Veteran's duties as a deck hand would have minimal exposure risk for asbestos, although she also considered the Veteran's report of working in a shipyard below the deck which is when he appeared to acquire most of his exposure to asbestos.  However, she noted that the postservice chest X-rays were normal and clinical examinations of the lungs were normal with the lungs being clear to auscultation.  While she noted the February 2012 CT scan which revealed some subtle indeterminate pleural-based changes, there was no diagnosis for asbestos related lung disease or any other chronic pulmonary illness/disease in that record or otherwise in the Veteran's medical history.  Indeed, she determined that there was no evidence for lung tissue changes on radiographs that indicated asbestos related lung disease.  Further, regarding the current examination, the Veteran's lungs were clear to auscultation with no evidence for barrel chest, use of excessory muscles during inspiration, or cough.  Moreover, diaphragm excursion was within normal range for an adult male with no evidence of labored breathing on ambulation to and from the exam room of after disrobing and climbing onto the exam table.  Also, while the Veteran reported a recent cough, this was determined to be a side effect of lisinopril and the cough had resolved since his antihypertensive medication was switched to losartan.  Based on the foregoing, the examiner did not find any clinical or diagnostic evidence for asbestosis.      

The August 2012 VA examination report was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It is not contradicted by the post-service treatment records, which are silent for a diagnosed asbestosis condition to account for these symptoms.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past as a lay person is not competent to associate any of his claimed symptoms to asbestosis.  Such opinion requires specific medical training in the field of pulmonology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of pulmonology to render medical opinions, the Board must find that his contention with regard to a diagnosis of asbestosis to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current asbestosis disability.

The Veteran has been accorded ample opportunity to present competent evidence of current disability in support of his claim of asbestosis.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because the weight of the evidence of record does not substantiate a current diagnosis of asbestosis, the first Shedden element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for asbestosis.  The benefit sought on appeal is accordingly denied.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for chronic rhinitis is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for asbestosis is denied.


REMAND

With regard to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a disability manifested by memory loss, he contends that these disorders are his related to his service, to include a typhoon that occurred while he served aboard the USS Forster in December 1960 and performing his duties as a deck hand.  

The Board observes that postservice medical evidence documents multiple diagnoses of schizophrenia and the Veteran's report of memory loss.  Also, although the Veteran's service treatment records are absent complaints of or treatment for an acquired psychiatric disorder or memory loss, he was treated for a nervous condition in June 1961.  At that time, the Veteran reported being under much internal tension and experiencing "fits."  He was assessed with epileptic fits.  Further, regarding the Veteran's claim that there was a typhoon during service aboard the USS Forster, although the service records do not document such event, the Board notes that the Veteran is competent to report undergoing this event.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of a typhoon occurring during his service.  The Board has no reason to doubt that the Veteran experienced such event during service, and finds him credible with regard to the reported typhoon.

The Veteran was most recently provided a VA examination in May 2013 regarding his acquired psychiatric disorder claim.  The VA examiner noted the Veteran's report that his acquired psychiatric disorder is due to the typhoon that occurred during service as well as the Veteran's report of memory loss.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with PTSD.  On the contrary, he diagnosed the Veteran with schizoaffective disorder and opined that the disorder is not service connected.  Crucially, the VA examiner did not provide a rationale for his conclusion.  As such, the Board finds that the VA examination is of minimal probative value in evaluation of the Veteran's service connection claim.  

Pertinently, there is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's schizophrenia, or any other acquired psychiatric disorder or disability manifested by memory loss, and his period of service to specifically include the typhoon that occurred during service aboard the USS Forster.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has a current acquired psychiatric disorder and/or disability manifested by memory loss that is etiologically related to his active service.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board also notes that during a Board hearing in May 2004, the Veteran reported in September 1962 during service aboard the USS John A. Bole, he was informed that a shipmate stuck his head in a turret and died.  See a May 2004 Board hearing transcript, page 6.  This stressor statement has not been submitted to the United States Army and Joint Services Records Research Center (JSRRC) [formerly the United States Armed Service Center for Unit Records Research (CURR)] by the RO.  Although the Veteran has not indicated the name of the shipmate who died, the Board finds that he should be afforded the opportunity to provide such information on remand.  Moreover, if he provides such information, the RO should obtain verification from the JSRRC of the Veteran's stressor.  Further, if the stressor claimed by the Veteran is verified, the VA examiner who provides the above-requested examination for his acquired psychiatric disorder should ascertain whether the Veteran's acquired psychiatric disorder is a result of a verified in-service stressor.

With respect to the Veteran's claim of entitlement to service connection for chronic rhinitis, the Veteran contends that this disability is related to his service, to include when a typhoon occurred during his service aboard the USS Forster as well as inhaling fumes while performing his duties as a deck hand.  The Board notes that the current medical evidence documents diagnoses of chronic rhinitis.  See, e.g., the May 2013 VA examination report.  

The Board notes that the Veteran's service treatment records are absent complaints of or treatment for chronic rhinitis or any other respiratory symptoms.  However, the Veteran has stated that his current rhinitis is due to a typhoon that occurred in December 1960 while he served aboard the USS Forster as well as from inhaling fumes from performing his duties as a deck hand.  As indicated above, the Board notes that the Veteran is competent to report these injuries and the Board finds him credible with regard to these reported injuries.  See Jandreau, supra. 

The Veteran was provided a VA examination for his chronic rhinitis claim in May 2013.  The VA examiner considered the Veteran's report of undergoing the typhoon in service as well as inhaling fumes from performing his duties as a deck hand.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with perennial rhinitis and concluded that it is less likely than not that the disability was incurred in or caused by service.  The VA examiner's rationale for her conclusion was based in part on her finding that there was no evidence of rhinitis until 37 years after the Veteran's separation from service at which time he was diagnosed with perennial rhinitis.

The Board finds that the VA examiner's opinion is inadequate for evaluation purposes.  Pertinently, the Board notes that the record reveals a diagnosis of possible chronic rhinitis in December 1982 which is only 20 years after the Veteran's separation from service.  Also, while he was assessed with an upper respiratory tract allergy in August 1979 by Dr. G.D., he complained of symptoms associated with rhinitis at that time which included nasal congestion, dryness of the nose, loss of sense of smell, and fatigue which the Veteran reported as beginning 20 years previously.  Notably, these treatment records were not addressed in the VA examination report.  As such, it is unclear as to whether the VA examiner reviewed all pertinent medical records in rendering her nexus opinion.  

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's chronic rhinitis and his period of service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has chronic rhinitis that is etiologically related to his active service.  See 38 C.F.R. § 3.159(c)(4), supra. 

With regard to the Veteran's claims of entitlement to service connection for arthritis of the right and left hands, arthritis of the right and left hips, and a toe disability manifested by numbness, he contends that these disabilities are related to his service, to include as due to the reported typhoon which caused injury and performing his duties in service which involved going up and down stairs.  See, e.g., statements from the Veteran dated July 2012 and January 2014.  The Board notes that in August 1962, the Veteran received treatment for an injury to his spine, although his hands, hips, and toes were not addressed.  
    
The Board notes that the medical evidence documents treatment for idiopathic neuropathy of the lower extremities in January 2005.  Further, the current medical evidence is absent any findings of arthritis of the hands or hips.  However, as the Veteran has credibly reported impairment of his hands and hips and has not been provided a VA examination for these disabilities or his toe disability, the Board finds that on remand, he should be afforded a VA examination in order to determine whether he has arthritis of the hands or hips as well as a toe disability manifested by numbness that are related to his service.  See 38 C.F.R. § 3.159(c)(4), supra.   

Finally, with respect to the Veteran's claim of entitlement to an initial compensable disability rating for a bilateral hearing loss disability, he was most recently provided a VA examination for this disability in April 2014 which was pursuant to the April 2014 Board remand.  However, in the November 2016 Informal Hearing Presentation (IHP), the Veteran's representative stated that the April 2014 VA examination does not provide an accurate evaluation of the severity of the Veteran's hearing loss, indicating that the disability has worsened since the VA examination.  As such, a new VA examination is warranted in order to determine the current severity of the bilateral haring loss disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims remanded herein.  Of particular interest are a statement from the Veteran regarding his claimed in-service stressor pertaining to a shipmate who was killed in September 1962 during service aboard the USS John A. Bole, specifically the name of the shipmate, as well as any other stressors that the Veteran contends to have resulted in his current acquired psychiatric disorder.  Based on his response, an attempt must be made to procure copies of all records which have not previously been obtained from identified sources.  All attempts to secure this evidence must be documented in the claims folder.

2. Thereafter, prepare a summary of the Veteran's claimed stressor/s.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents deemed to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressor of a shipmate being killed during service aboard the USS John A. Bole in September 1962.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s) as well as his claimed disability manifested by memory loss.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify any current acquired psychiatric disorder as well as whether the Veteran has a disability manifested by memory loss.

b. For each disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include his report of a typhoon that occurred during his service aboard the USS Forster in December 1960 as well as his treatment for a nervous condition in June 1961 and performing his duties as a deck hand.  Also, if, and only if, the Veteran's stressor of a shipmate being killed during service aboard the USS John A. Bole in September 1962 is verified, the examiner should also address whether this incident resulted in the Veteran's current acquired psychiatric disorder.
 
A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
4. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his chronic rhinitis.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current chronic rhinitis is related to his period of service, to include his report of a typhoon that occurred during his service aboard the USS Forster in December 1960 as well as his report of inhaling fumes while serving as a deck hand.
 
A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed arthritis of the right and left hands, arthritis of the right and left hips, and toe disability manifested by numbness.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify whether the Veteran currently has any disability of the right hand, to include arthritis.

b. If the Veteran has a disability of the right hand, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include his report of a typhoon that occurred during his service aboard the USS Forster in December 1960 as well as his treatment for a spine injury in August 1962 and performing his duties such as going up and down stairs.

c. Identify whether the Veteran currently has any disability of the left hand to include arthritis.

d. If the Veteran has a disability of the left hand, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include his report of a typhoon that occurred during his service aboard the USS Forster in December 1960 as well as his treatment for a spine injury in August 1962 and performing his duties such as going up and down stairs.

e. Identify whether the Veteran currently has any disability of the right hip to include arthritis.

f. If the Veteran has a disability of the right hip, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include his report of a typhoon that occurred during his service aboard the USS Forster in December 1960 as well as his treatment for a spine injury in August 1962 and performing his duties such as going up and down stairs.

g. Identify whether the Veteran currently has any disability of the left hip to include arthritis.

h. If the Veteran has a disability of the left hip, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include his report of a typhoon that occurred during his service aboard the USS Forster in December 1960 as well as his treatment for a spine injury in August 1962 and performing his duties such as going up and down stairs.

i. Identify whether the Veteran currently has any disability of the toes to include a disability manifested by numbness.  The examiner should address the January 2005 VA treatment record documenting idiopathic peripheral neuropathy of the lower extremities.

j. If the Veteran has a disability of the toes manifested by numbness, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include his report of a typhoon that occurred during his service aboard the USS Forster in December 1960 as well as his treatment for a spine injury in August 1962 and performing his duties such as going up and down stairs.
 
A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

6. Schedule the Veteran for a VA audiological examination in order to assist in determining the current level of severity of the bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss to include a description of the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

7. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


